Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered October 8, 1986, convicting him of manslaughter in the first degree, attempted murder in the second degree (two counts), assault in the first degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contentions, there is sufficient evidence in the record to support the trial court’s conclusion that the defendant intended to kill his wife and thus was guilty of manslaughter in the first degree as defined in Penal Law § 125.20 (2). There is also sufficient evidence to warrant the conclusion that he intended to kill his stepson and stepdaughter. Moreover, upon our exercise of our factual review power, we find the guilty verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Weinstein, Eiber and Harwood, JJ., concur.